Citation Nr: 1046143	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-24 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating of individual 
unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 
 






INTRODUCTION

The Veteran served on active duty from May 1963 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  In March 
2005, the Veteran's claim was transferred to the Columbia, South 
Carolina RO. 

This case was previously before the Board in February 2009 and 
was remanded for collection of outstanding records and for the 
Veteran to undergo a VA examination.  The RO has complied with 
the remand directives.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has asserted that his disabilities prevent him from 
obtaining and maintaining substantially gainful employment.  The 
Board finds that additional development is necessary prior to 
adjudicating this claim.

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that a veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

Under the applicable regulations, benefits based on individual 
unemployability are granted only when it is established that the 
service-connected disabilities are so severe, standing alone, as 
to prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be rated at 
least 60 percent disabling to qualify for benefits based on 
individual unemployability.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2010).  

The central inquiry is, "whether the Veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Neither nonservice-connected disabilities nor advancing 
age may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
Veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the Veteran's background including his 
employment and educational history.  38 C.F.R. §§ 3.321(b), 
4.16(b) (2010).  

In determining whether unemployability exists, consideration may 
be given to the Veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The veteran asserts that he is unable to pursue gainful 
employment due to his service-connected disability.  He is in 
receipt of service connection for varicose veins of the right leg 
with post phlebitic syndrome, rated as 60 percent disabling.  He 
states that because of this condition, he is unable to stand and 
has severe pain.  He claims that this prevents him from returning 
to work.  The Veteran has a single disability rated at 60 
percent, therefore, he meets the percentage standards for 
consideration of a TDIU rating under 38 C.F.R. § 4.16.  

In Hatlestad, the Court referred to apparent conflicts in the 
regulations pertaining to individual unemployability benefits.  
Specifically, the Court indicated there was a need to discuss 
whether the standard delineated in the controlling regulations 
was an "objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual industrial 
impairment.  



In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally provide 
that Veterans who, in light of their individual circumstances, 
but without regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances. 

Thus, the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.  A schedular rating itself is recognition that a 
claimant's industrial capacity is impaired to some degree.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
injury.  38 C.F.R. § 4.1; Van Hoose supra.

A letter from the Veteran's physician in October 2004 states that 
his vascular surgeon advised against prolonged standing and 
recommended a position at work that would not require him to 
stand for more than 20 minutes at a time.  

The Veteran last worked in January 2005 in the casino industry, 
as a casino shift manager.  His position required him to spend 
much of the time on his feet.   

In a medical record from June 2005, the Veteran's primary care 
physician stated that the Veteran may work so long as he is 
accommodated to a sitting position, otherwise his leg swelling 
will increase as the day progresses.  Additionally, there is no 
realistic hope of the Veteran's leg condition improving in the 
future; rather is it likely to deteriorate.  

In May 2009, the Veteran underwent a VA examination to determine 
his entitlement to TDIU.  The examiner noted that the Veteran had 
diagnoses of varicosities of the right lower extremity with 
edema, pain, and venous stasis.  He wears compression stockings 
and takes medication for treatment.  

His day-to-day limitations include being unable to walk more than 
30 minutes, to stand more than 20 minutes, and to climb more than 
one flight of stairs.  The examiner also noted that the Veteran 
had worked in the casino industry for 36 years, standing on his 
feet all day.  He took a 12-week medical leave of absence from 
work in 2005 and was unable to return.  As a result, he was 
terminated.  

The examiner conducted a physical examination of the Veteran and 
assessed his disability.  She opined that the Veteran would be 
able to maintain gainful employment that was sedentary.  

As reflected above, the examiner concluded that the Veteran could 
perform employment of the sedentary variety.  However, 
consideration may be given to the Veteran's level of education, 
special training, and previous work experience in arriving at a 
conclusion.  In this regard, the Veteran's previous employment is 
noted to have involved a fair amount of time on his feet.  
Moreover, there is no indication that the Veteran is qualified to 
perform, or that he has ever performed, or had the training to 
perform, a sedentary type job.  Therefore, the Board finds that a 
social and industrial survey is necessary prior to adjudicating 
this claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall obtain any outstanding 
medical or employment records.

2.	Schedule the Veteran for a social and 
industrial survey, or similar 
comprehensive inquiry by a qualified 
medical care provider or examiner, 
specifically to ascertain the impact of 
his service-connected disability on her 
unemployability.  The claims folder 
should be reviewed and that review 
should be indicated in the examination 
report.  The examiner must evaluate and 
discuss the effect of the Veteran's 
service- connected disability on the 
Veteran's employability.  The examiner 
should opine as to whether the 
Veteran's service-connected phlebitis, 
without consideration of any non- 
service-connected disabilities, render 
him unable to secure or follow a 
substantially gainful occupation.  All 
findings and conclusions should be 
supported by a rationale, and the 
examiner should reconcile the opinion 
with all other clinical evidence of 
record, including the October 2004 and 
June 2005 private medical records, and 
the May 2009 VA opinion.

3.	Then, readjudicate the claim.  If the 
decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the applicable 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

